NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-15190

                Plaintiff-Appellee,             D.C. Nos.    4:16-cv-03392-JSW
                                                             4:04-cr-00030-JSW
 v.

ARTHUR EDWARD BLACKSHER, Jr.,                   MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Arthur Edward Blacksher, Jr., appeals from the district court’s judgment

denying his 28 U.S.C. § 2255 motion to vacate. We have jurisdiction under 28

U.S.C. § 2253, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Blacksher contends that his armed bank robbery conviction under 18 U.S.C.

§ 2113(a), (d) does not qualify as a predicate crime of violence under U.S.S.G.

§ 4B1.1. This argument is foreclosed. See United States v. Watson, 881 F.3d 782

(9th Cir.), cert. denied, 139 S. Ct. 203 (2018). Compare 18 U.S.C. § 924(c)(3)(A)

with U.S.S.G. § 4B1.2(a)(1).

      AFFIRMED.




                                         2                                  18-15190